



Exhibit 10.3

AMENDED AND RESTATED SEVERANCE AGREEMENT
THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made this 8th
day of May, 2015, by Chambers Street Properties, a Maryland real estate
investment trust (the “Company”), with its principal place of business at 47
Hulfish Street, Suite 210, Princeton, NJ 08542 and Hugh S. O'Beirne, residing in
the State of New Jersey (the “Executive”).
1.Purpose. The Company considers it essential to the best interests of its
shareholders to promote and preserve the continuous employment of key management
personnel. The Board of Trustees of the Company (the “Board”) recognizes that,
as in the case with many companies, the possibility of a termination of
employment exists and that such possibility, and the uncertainty and questions
that it may raise among management, particularly in the context of a Change in
Control (as defined below), may result in the distraction of key management
personnel to the detriment of the Company and its shareholders. Therefore, the
Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company's key
management. Nothing in this Agreement shall be construed as creating an express
or implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.
2.Definitions.
(a)Accrued Salary. “Accrued Salary” shall mean accrued and unpaid base salary
through the Date of Termination. In addition, in the event the Executive's
annual bonus for the Company's most recently completed fiscal year has not yet
been paid to the Executive, then Accrued Salary also shall include such prior
fiscal year's earned, accrued and unpaid bonus.
(b)Cause. “Cause” for termination shall mean a determination by the Board in
good faith that any of the following events has occurred: (i) indictment of the
Executive of, or the conviction or entry of a plea of guilty or nolo contendere
by the Executive to any felony, or any misdemeanor involving moral turpitude;
(ii) the Executive engaging in conduct which constitutes a material breach of a
fiduciary duty or duty of loyalty, including without limitation,
misappropriation of funds or property of the Company, CSP Operating Partnership,
LP (the “Operating Partnership”) and their subsidiaries (the Company, the
Operating Partnership and their subsidiaries are hereinafter referred to as the
“CSG”) other than an occasional and de minimis use of Company property for
personal purposes; (iii) the Executive's willful failure or gross negligence in
the performance of his assigned duties for CSG, which failure or gross
negligence continues for more than 5 days following the Executive's receipt of
written or electronic notice of such willful failure or gross negligence from
the Board; (iv) any act or omission of the Executive that has a demonstrated and
material adverse impact on CSG's reputation for honesty and fair dealing or any
other conduct of the Executive that would



--------------------------------------------------------------------------------



reasonably be expected to result in injury to the reputation of the CSG; or
(v) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate, destroy or fail to
produce documents or other materials.
For purposes of this Section 2(b), any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the written advice of counsel for CSG shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of CSG. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been (i) delivered to the Executive
a notification stating the reasons for termination and providing the Executive
10 days from delivery of such notice to cure, if curable, the acts or omissions
constituting Cause, and thereafter (ii) delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of the Board, finding that, in
the good faith opinion of the Board, the Executive has engaged in the conduct
described in this Section 2(b) that has not been cured; provided, that if the
Executive is a member of the Board, the Executive shall not vote on such
resolution.
(c)Change in Control. “Change in Control” shall be deemed to have occurred if:
(i)any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”), but
excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any such entity, and Executive and any “group” (as such term is used in Section
13(d)(3) of the Exchange Act) of which Executive is a member), is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
voting securities (other than as a result of an acquisition of securities
directly from the Company); or
(ii)any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, in
substantially the same proportions, shares representing in the aggregate seventy
percent (70%) or more of the combined voting power of the securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any); or



2

--------------------------------------------------------------------------------



(iii)there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by “persons” (as
defined above) in substantially the same proportion as their ownership of the
Company immediately prior to such sale or (B) the approval by shareholders of
the Company of any plan or proposal for the liquidation or dissolution of the
Company; or
(iv)the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period, shall be deemed to
be an Incumbent Director.
(d)Date of Termination. “Date of Termination” shall mean the actual date of the
Executive's termination of employment with the Company.
(e)Disability. “Disability” shall mean if the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
(f)Good Reason. “Good Reason” for termination shall mean the occurrence of one
of the following events, without the Executive's prior written consent, provided
such event is not corrected within 15 days following the Board's receipt of
written or electronic notice of such event: (i) a material diminution in the
Executive's duties or responsibilities or any material demotion from the
Executive's current position at the Company; (ii) if the Executive is a member
of the Board, the failure of the Company or its affiliates to nominate the
Executive as a Trustee of the Company; (iii) a requirement that the Executive
work principally from a location outside the 50 mile radius from the Company's
address, except for required travel on the Company's business to the extent
substantially consistent with the Executive's business travel obligations on the
date hereof; (iv) failure to pay the Executive any compensation, benefits or to
honor any indemnification agreement to which the Executive is entitled within
30 days of the date due; or (v) the occurrence of any of the following events or
conditions in the year immediately following a Change in Control: (A) a
reduction in the Executive's annual base salary or annual bonus opportunity as
in effect immediately prior to the Change in Control; (B) the failure of the
Company to obtain an agreement, reasonably satisfactory to the Executive,

3

--------------------------------------------------------------------------------



from any successor or assign of the Company to assume and agree to adopt this
Agreement for a period of at least two years from the Change in Control.
(g)Restricted Period. The “Restricted Period” shall mean the period of
Executive's employment with the Company, and an additional period of 12 months
thereafter.
(h)Retirement. As used in this Agreement, “Retirement” shall mean a retirement
by the Executive if the Executive has been designated as an eligible retiree by
the Board, in the Board's sole discretion.
3.Effect of Termination.
(a)Any Termination. If the Executive's employment with the Company terminates
for any reason, the Executive shall be entitled to any Accrued Salary. The
Executive shall have no rights or claims against the Company except to receive
the payments and benefits described in this Section 3. The Company shall have no
further obligations to Executive except as otherwise expressly provided under
this Agreement, provided any such termination shall not adversely affect or
alter Executive's accrued rights under any employee benefit plan of the Company
in which Executive, at the Date of Termination, has a vested interest, including
unreimbursed business expenses, unless otherwise provided in such employee
benefit plan or any agreement or other instrument attendant thereto (the
“Accrued Benefits”).
None of the benefits described in this Section 3 (other than Accrued Salary and
the Accrued Benefits) will be payable unless the Executive has signed and not
revoked no later than the thirtieth day following the Date of Termination the
general release attached hereto as Exhibit A. In addition, the benefits
described in this Section 3 (other than Accrued Salary and the Accrued Benefits)
are conditioned upon the Executive's ongoing compliance with his restrictions,
covenants and promises under Sections 4, 5, 6 and 7 below.
Anything in this Agreement to the contrary notwithstanding, in the event a
nationally recognized independent accounting firm designated by the Company and
reasonably acceptable to Executive (the “Accounting Firm”) shall determine that
receipt of all payments or distributions by the Company and any subsidiary and
each of their respective affiliates in the nature of compensation to or for
Executive's benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject Executive to the excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Accounting Firm shall determine as required below in this Section 3(a) whether
to reduce any of the Payments paid or payable pursuant to this Agreement (the
“Agreement Payments”) to the Reduced Amount (as defined in Section 3(a)(iv)).
The Agreement Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that Executive would have a greater Net After-Tax
Receipt (as defined in Section 3(a)(iv)) of aggregate Payments if Executive's
Agreement Payments were so reduced. If the Accounting Firm determines that
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if Executive's

4

--------------------------------------------------------------------------------



Agreement Payments were so reduced, then Executive shall receive all Agreement
Payments to which Executive is entitled.
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 3(a) shall be
binding upon the Company and Executive (absent manifest error) and shall be made
as soon as reasonably practicable and in no event later than fifteen (15) days
following the date of Executive's termination. For purposes of reducing the
Agreement Payments to the Reduced Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. The reduction of the amounts
payable hereunder, if applicable, shall first be made by first reducing or
eliminating those payments or benefits which are payable in cash and then by
reducing or eliminating payments which are not payable in cash, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from date of Executive's termination, but with regard to equity
awards always first reducing or eliminating benefits under performance-vesting
awards before time-vesting awards. For this purpose, where multiple payments or
benefits are to be paid at the same time, they shall be reduced or eliminated on
a pro rata basis.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Executive pursuant to this Agreement which should not have
been so paid or distributed (an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Executive pursuant to this Agreement which should have been so paid or
distributed (an “Underpayment”), in each case consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, Executive shall pay any
such Overpayment to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to the Company if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code).

5

--------------------------------------------------------------------------------



The following terms shall have the following meanings for purposes of this
Section 3(a):
(i)“Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code.
(ii)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive's taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant taxable year(s).
All fees and expenses of the Accounting Firm shall be paid solely by the Company
(b)Termination by the Company without Cause or by Executive for Good Reason. If
the Company terminates the Executive's employment without Cause, or the
Executive terminates his employment for Good Reason, then in addition to the
benefits under Section 3(a) above, the Executive shall be entitled to receive
the following:
(i)an amount equal to the sum of (I) the Executive's base salary in effect
immediately prior to the Date of Termination, payable in twelve equal monthly
installments commencing with the first payroll period following the thirtieth
day following the Date of Termination and (II) the Executive's target annual
bonus, payable in a lump sum in the first payroll period following the thirtieth
day following the Date of Termination (collectively, the “Cash Severance”);
(ii)an annual cash bonus for the year in which the Date of Termination occurs
based on performance of the Company for the full year in which the Date of
Termination occurs, pro rated based on the number of days the Executive is
employed in such year, and payable when annual bonuses are paid to executives
generally, but no later than March 15 of the year following termination.
(iii)continued payment by the Company for health insurance coverage for the
Executive and the Executive's spouse and dependents for 12 months following the
Date of Termination to the same extent that the Company paid for such coverage
immediately prior to the termination of the Executive's employment and subject
to the eligibility requirements and other terms and conditions of such insurance
coverage; provided that if any such insurance coverage shall become unavailable
and/or the Company's insurer refuses to continue coverage during the 12 month
period, the Company thereafter shall be obliged only to pay to the Executive

6

--------------------------------------------------------------------------------



an amount which, after reduction for income and employment taxes, is equal to
the preexisting employer premiums for such insurance for the remainder of such
twelve month period.
(iv)pro rata vesting (based on the number of days the Executive is employed
through the Date of Termination) of unvested time-based awards and performance
based awards (based on performance of the of the Company through the Date of
Termination).
(c)Change-in-Control. If upon a Change in Control the surviving or successor
entity does not grant, in exchange for the equity awards then held by the
Executive (the “Equity Grants”), equity awards with respect to registered
publicly traded stock with the same intrinsic value as the Common Shares (as
defined in the Plan) subject to the Equity Grants (“Substitute Grants”), then
all Equity Grants will become fully vested on the date of the Change in Control,
and, in the case of units, Common Shares will be issued on the date of the
Change in Control. If upon a Change in Control the surviving or successor entity
awards Substitute Grants, the Substitute Grants shall continue to vest on the
regularly scheduled vesting dates of the Equity Grants; provided, however, that
if within one (1) year after the date of the Change in Control Grantee's
employment with the Company is terminated without Cause, by the Grantee for Good
Reason or by reason of death or Disability, then any then-outstanding Substitute
Grants will become fully vested and settled on the date of termination. For
avoidance of doubt, Substitute Grants can only have the same intrinsic value as
set forth above if it is readily traded on a major stock exchange. In the case
of performance-based Equity Grants outstanding at the time of a Change in
Control, the performance cycle of each such grant shall end on the date on which
the Change in Control occurs.
In the event the Executive's employment is terminated by the Company without
Cause or by the Executive with Good Reason within 360 days following a Change in
Control, Executive shall be entitled to receive, in addition to the benefits
under Section 3(a) above, (i) in lieu of the Cash Severance, an amount equal to
two times the sum of his annual base salary and target bonus in the fiscal year
in which the Date of Termination occurs, and (ii) a pro rata annual cash bonus
for the year in which the Date of Termination occurs (based on the number of
days the Executive is employed in such year), calculated based on the target
bonus for such year, payable in a lump sum in the first payroll period following
the thirtieth day following the Date of Termination.
(d)Termination In the Event of Death or Disability. If the Executive's
employment terminates because of the Executive's death or Disability, then in
addition to the benefits under Section 3(a) above, the Executive (or his estate
or other legal representatives, as the case may be) shall be entitled to
receive:
(i)a pro rata annual cash bonus (based on the number of days Executive is
employed in the year of termination) for the year in which the Date of
Termination occurs, calculated based on performance of the Company of the full
year in which the Date of

7

--------------------------------------------------------------------------------



Termination occurs, and payable when annual bonuses are paid to executives
generally, but no later than March 15 following the year of termination;
(ii)continued payment by the Company for health insurance coverage for the
Executive and the Executive's spouse and dependents for 12 months, consistent
with COBRA, following the Date of Termination to the same extent that the
Company paid for such coverage immediately prior to the termination of the
Executive's employment and subject to the eligibility requirements and other
terms and conditions of such insurance coverage; provided that if any such
insurance coverage shall become unavailable and/or the Company's insurer refuses
to continue coverage during the 12 month period, the Company thereafter shall be
obliged only to pay to the Executive an amount which, after reduction for income
and employment taxes, is equal to the preexisting employer premiums for such
insurance for the remainder of such twelve month period; and
(iii)vesting of all unvested time-based awards and  all unvested performance
based awards (in the case of performance based awards, treating the date of
termination as the last day of the relevant performance cycle).
(e)Termination In the Event of Retirement. If the Executive's employment
terminates because of his Retirement, then in addition to the benefits under
Section 3(a) above, the Executive shall be entitled to receive the following:
(i)a pro rata annual cash bonus (based on the number of days Executive is
employed in the year of termination) for the year in which the Date of
Termination occurs, calculated based on the Company's performance for the full
year in which the Date of Termination occurs, payable when annual bonuses are
paid to executives generally, but no later than March 15 of the year following
termination; and
(ii)pro rata vesting (based on the number of days Executive was employed through
the Date of Termination) of unvested time-based awards and performance-based
awards (based on performance of the Company through the Date of Termination).
4.Non-Disparagement. The Executive agrees that during the Restricted Period he
will not make any statement, orally or in writing, regardless of whether such
statement is truthful, nor take any action, that (a) in any way could disparage
CSG or any officers, executives, trustees, partners, managers, members,
principals, employees, representatives, or agents of CSG, or which foreseeably
could or reasonably could be expected to harm the reputation or goodwill of any
of those persons or entities, or (b) in any way, directly or indirectly, could
knowingly cause, encourage or condone the making of such statements or the
taking of such actions by anyone else.



8

--------------------------------------------------------------------------------



5.Non-Competition.
(a)Non-Competition. Subject to Section 5(b) hereof, the Executive agrees that
during the Restricted Period the Executive shall not, without the prior express
written consent of the Board, directly or indirectly, anywhere in the United
States, own an interest in, join, operate, control or participate in, or be
connected as an owner, officer, executive, employee, partner, member, manager,
shareholder, or principal of or with, any business that is engaged in acquiring,
owning, operating, managing or leasing office or industrial real estate
properties. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding shares of a real estate investment company. The
restrictions of this Section 5(a) shall not apply if the Executive's employment
with the Company is terminated for any reason by the Company during the 12 month
period immediately following a Change in Control.
(b)Board's Discretion. Notwithstanding anything contained herein, the Board
retains the right, in its sole discretion, to shorten or eliminate the
post-employment Restricted Period.
6.Non-Solicitation of Employees. The Executive agrees that during the Restricted
Period, the Employee shall not, without the express written consent of the
Board, hire, solicit, recruit, induce or procure (or assist or encourage any
other person or entity to hire, solicit, recruit, induce or procure), directly
or indirectly or on behalf of himself or any other person or entity, any
officer, executive, trustee, partner, principal, member, or non-clerical
employee of the Company or any person who was an officer, executive, trustee,
partner, principal, member, or non-clerical employee of the Company at any time
during the final year of the Executive's employment with the Company, to work
for the Executive or any person or entity with which the Executive is or intends
to be affiliated, or otherwise directly or indirectly encourage any such person
to terminate his or her employment or other relationship with the Company
without the prior express written consent of the Board. Notwithstanding anything
contained herein, the foregoing shall not restrain the Executive from hiring,
soliciting, recruiting, inducing or procuring any individual to work for the
Executive or any individual or entity with which the Executive is or intends to
be affiliated if such individual was either terminated by the Company or such
individual resigned for Good Reason. In addition, the Board retains the right,
in its sole discretion, to release any Executive from its obligations under this
Section.
7.Injunctive Relief. The Executive understands that the restrictions contained
in Section 4, 5 and 6 of this Agreement are intended to protect the Company's
interests in its proprietary information, goodwill, and its employee and
investor relationships, and agrees that such restrictions (and the scope and
duration thereof) are necessary, reasonable and appropriate for this purpose.
The Executive acknowledges and agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of his promises and obligations under Sections 4, 5 and/or 6, that the
Company would be irreparably

9

--------------------------------------------------------------------------------



harmed by such breach, and that, in any event, money damages would be an
inadequate remedy for any such breach. Therefore, the Executive agrees and
consents that the Company shall be entitled to an injunction or other
appropriate equitable relief (in addition to all other remedies it may have for
damages or otherwise) to restrain any such breach or threatened breach without
showing or proving any actual damage to the Company; and the Company shall be
entitled to an award of its attorneys' fees and costs incurred in enforcing the
Executive's obligations under Sections 4, 5 and/or 6.
8.Miscellaneous.
(a)409A.
(i)This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code (“Section 409A”). If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A, (A) upon a termination of employment, Executive shall have no
ongoing obligations to the Company, the operating partnership or the
subsidiaries that would prevent Executive from having a “separation from
service” upon such termination within the meaning of such term under
Section 409A; and (B) the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.
(ii)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirements that (A) any reimbursement is for
expenses incurred during Executive's lifetime (or during a shorter period of
time specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(iii)Notwithstanding any provision in this Agreement to the contrary, if, at the
time of Executive's separation from service with the Company, the Company has
securities which are publicly traded on an established securities market,
Executive is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under Section 409A, then the
Company will postpone the commencement of the payment of any such payments or
benefits

10

--------------------------------------------------------------------------------



hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) that are not otherwise exempt from Section 409A until the
first payroll dated that occurs after the date that is six (6) months following
Executive's separation from service with the Company. If Executive dies during
the postponement period prior to the payment of any postponed amount, such
amount shall be paid to the personal representative of Executive's estate within
sixty (60) days after the date of Executive's death.
(b)Tax Withholding. All payments made by the Company under this Agreement shall
be net of any tax or other amounts required to be withheld by the Company under
applicable law.
(c)No Mitigation. The Company agrees that, if the Executive's employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 3 hereof. Further,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or otherwise.
(d)No Offset. The Company's obligation to make the payments provided for in this
Agreement and otherwise perform its obligations hereunder shall, except as set
forth in the second paragraph of Section 3(a), not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company, the Operating Partnership
or any of their subsidiaries may have against the Executive or others unless
such set-off, counterclaim, recoupment, defense, or other right arises from the
Executive engaging in conduct which constitutes a material breach of a fiduciary
duty or duty of loyalty, including without limitation, misappropriation of funds
or property of the Operating Partnership and their subsidiaries.
(e)Litigation and Regulatory Cooperation. During and after Executive's
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. Executive's cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after Executive's
employment, Executive also shall reasonably cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired

11

--------------------------------------------------------------------------------



while Executive was employed by the Company. The Company shall also provide
Executive with compensation on an hourly basis (to be derived from the sum of
his base salary and average annual incentive compensation) for requested
litigation and regulatory cooperation that occurs after his termination of
employment, and reimburse Executive for all costs and expenses incurred in
connection with his performance under this Section 8(e), including, but not
limited to, reasonable attorneys' fees and costs.
(f)Clawback. Notwithstanding any provisions in this Agreement to the contrary,
to the extent required by (i) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and/or (ii) any policy that may be adopted by the Company, the amounts
paid or payable pursuant to this Agreement shall be subject to clawback to the
extent necessary to comply with such law(s) and/or policy, which clawback may
include forfeiture of the amounts and/or repayment of amounts paid or payable
pursuant to this Agreement.
(g)Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:
(i)If to the Company, to:
Chambers Street Properties
47 Hulfish Street, Suite 210, Princeton, NJ 08942
Facsimile: (609) 806-2666
Attn: Chairman of the Compensation Committee
(i)If to the Executive, to:
Hugh O'Beirne
250 Hawthorne Avenue
Princeton, NJ 08540
or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.
(h)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
(i)Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.



12

--------------------------------------------------------------------------------



(j)Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.
(k)Governing Law and Forum. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Maryland, without regard to
its conflicts of laws principles, by a court of competent jurisdiction located
within the State of Maryland.
(l)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any entity with which or into which the Company may be merged or which may
succeed to its assets or business or any entity to which the Company may assign
its rights and obligations under this Agreement; provided, however, that the
obligations of the Executive are personal and shall not be assigned or delegated
by him.
(m)Waiver. No delays or omission by the Company or the Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company or the Executive on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.
(n)Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.
(o)Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby. In the
event that any portion or provision of this Agreement (including, without
limitation, any portion or provision of Sections 4, 5, and/or 6) is determined
by a court or arbitrator of competent jurisdiction to be invalid, illegal or
otherwise unenforceable by reason of excessive scope as to geographic, temporal
or functional coverage, such provision will be reformed and deemed to extend
only over the maximum geographic, temporal and functional scope as to which it
may be enforceable and shall be enforced by said court or arbitrator
accordingly.
(p)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
CHAMBERS STREET PROPERTIES
 
 
 
 
By:
/s/ MARTIN A. REID
 
Name:
Martin A. Reid
 
Title:
Interim President and Chief Executive Officer, and Chief Financial Officer


 
 
EXECUTIVE
 
/s/ HUGH S. O'BEIRNE
 
Hugh S. O'Beirne






--------------------------------------------------------------------------------





Exhibit A

GENERAL RELEASE
I, Hugh S. O'Beirne, in consideration of and subject to the performance by
CHAMBERS STREET PROPERTIES, a Maryland real estate investment trust, (together
with its subsidiaries and CSP Operating Partnership, LP, the “Company”), of its
obligations under the Amended and Restated Severance Agreement, dated as of
_________ (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and its affiliates and all present and former managers,
trustees, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company's direct and indirect owners
(collectively, the “Released Parties”) to the extent provided below.
1.    I understand that any payments or benefits (other than the Accrued Rights
and the Accrued Benefits) paid or granted to me under Section 3 of the Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive the payments and benefits (other than the Accrued
Rights and the Accrued Benefits) specified in Section 3 of the Agreement unless
I execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release. Such payments
and benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.
2.    Except as provided in paragraphs 4 and 13 below, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys' fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date I executed this General Release) and
whether known or unknown, suspected, or claimed against the Company or any of
the Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act) (collectively, “ADEA”); the Equal Pay Act of
1963, as amended; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Orders; the anti-retaliation provisions of the Fair Labor Standards
Act; or their state or local counterparts, including, without limitation, the
New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et seq. (NJLAD); the
Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seq. (CEPA); the New
Jersey Family Leave Act, N.J.S.A. 34:118-1 et seq. (NJFLA); The New Jersey
Workers' Compensation Act, N.J.S.A. 34:15-1 et seq. (to the extent permitted by
law); the New Jersey Wage and Hour Laws, N.J.S.A. 34:11-56a et seq. (to the
extent permitted by law); or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law;

Exh. A-1



--------------------------------------------------------------------------------



or arising under any policies, practices or procedures of the Company; or any
claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).
3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    I agree that this General Release does not waive or release any rights or
claims: (i) that I may have under the Age Discrimination in Employment Act of
1967 which arise after the date I execute this General Release, (ii) that are
provided under (or preserved by) the Agreement, or (iii) against those
associated with the Company that do not relate to my employment with the Company
or the termination of my employment. I acknowledge and agree that my separation
from employment with the Company shall not serve as the basis for any Claim
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). This General Release is not intended to, and does not,
forfeit any vested benefits that I have under any Company plan.
5.    I agree that I am waiving all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys'
fees and any form of injunctive relief, with respect to any Claim.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under applicable
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by applicable law.
7.    I acknowledge that I may hereafter discover claims or facts in addition to
or different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to

Exh. A-2



--------------------------------------------------------------------------------



enter into it. Nevertheless, I hereby waive any right, claim or cause of action
that might arise as a result of such different or additional claims or facts.
8.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
9.    I agree that I will forfeit and tender back to the Company all amounts
payable by the Company (other than the Accrued Rights and Accrued Benefits)
pursuant to Section 3 of the Agreement, as applicable, if I commence an action
against the Company concerning any of the matters covered by this General
Release (except as necessary to enforce the terms of this General Release or the
Agreement), unless my suit is based on the ADEA. I also agree that if I violate
this General Release by commencing an action against the Company (except as
necessary to enforce the terms of this General Release or the Agreement), I will
pay all costs and expenses of defending against the suit incurred by the
Company, including attorneys' fees, unless the suit is based on the ADEA in
which case attorneys' fees or costs are governed by federal law.
10.    I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law or legal process, and I will instruct each of the foregoing not
to disclose the same to anyone.
11.    Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.
12.    I agree that as of the date hereof, I have returned to the Company any
and all property, tangible or intangible, relating to its business, which I
possessed or had control over at any time (including, but not limited to,
company-provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data) and that I shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data, except as expressly
provided in the Agreement.
13.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
14.    Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality and unenforceability shall not affect
any other provision or its validity and enforceability in any other
jurisdiction, but this

Exh. A-3



--------------------------------------------------------------------------------



General Release shall be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.
15.    This release is conditioned upon the Company making all payments required
to be made by the Company pursuant to Section 3 and shall be revocable by me if
such payments are not made or if the Company files an action seeking a return of
the payments made by the Company pursuant to Section 3.
16.    This General Release, along with the Agreement, contain the entire
agreement between the parties and their predecessors with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.
17.    This General Release shall be binding upon and inure to the benefit of
the parties and their respective successors, permitted assigns, heirs, executors
and legal representatives.
18.    This General Release may be executed (and delivered via facsimile or
other electronic transmission) in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same agreement.
19.    This General Release shall be interpreted and construed in accordance
with the laws of the State of Maryland, without regard to its conflict of laws
principles. All disputes relating to this General Release shall be resolved
exclusively by the courts of the State of Maryland or by the United States
Federal District Court for the District of Maryland and each party irrevocably
submits to the jurisdiction of any such court in any such action, suit, or
proceeding and to the laying of venue in such court in connection with such
action.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a)    I HAVE READ IT CAREFULLY;
(b)    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
(c)    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(d)    I HAVE BEEN ADVISED TO CONSULT WITH AN ATIORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(e)    I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS GENERAL
RELEASE SUBSTANTIALLY IN ITS FINAL FORM;
(f)    I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE IT AND THAT THIS GENERAL RELEASE

Exh. A-4



--------------------------------------------------------------------------------



AND THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE IF I REVOKE THIS
GENERAL RELEASE;
(g)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(h)    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
DATE:
 
 
 
 
 
 
Hugh S. O'Beirne






Exh. A-5

